DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/CN2020/092600 filed 05/27/2020 which claims foreign priority to Chinese Application No. 201910502008.0 filed 06/11/2019.


Status of the Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. It is noted foreign priority has not been perfected. An English language translation of the foreign application has not been filed. Should Applicant choose to file an English translation, the English language translation should be accompanied with a statement that the translation of the certified copy is accurate. See 37 CFR 1.55 and MPEP §§ 215 and 216. The effective filing date of the instant application is December 10, 2021.

Status of the claims
Claims 1-10 are pending.

Claim Interpretation
Prior to analysis of the art, the claims must be construed. As noted in MPEP 2111, citing Phillips v. AWH Corp., 415 F.3d l303, 75 USPQ2d l321 (Fed. Cir. 2005), "During patent examination, the pending claims must be 'given their broadest reasonable interpretation consistent with the specification.' ".
Claim 1 recites the limitations. “gene lmo1210” and “gene xyxn_1693”. 
For the purpose of examination and in view of the specification, pg 7, para [0044] and pg 7, para [0045], the instant gene lmo1210 is construed as referring to nucleotide sequence consisting SEQ ID NO: 1 and gene xyxn_1693 is construed as referring to nucleotide sequence consisting SEQ ID NO: 2.

Claim 7 recites the limitations. “gene lmo1210 detection primer” and “gene xyxn_1693 detection primer”. 
For the purpose of examination and in view of the specification, pg 2, para [0012]–[0013] and pg 2, para [0014]-[0015], the instant gene lmo1210 detection primer is construed as referring to one nucleotide sequence selected from SEQ ID NO: 3 or 4; and gene xyxn_1693 detection primer is construed as referring to one nucleotide sequence selected from SEQ ID NO: 6 or 7. 
If Applicants intends the limitations “gene lmo1210 detection primer” and “xyxn_1693 detection primer” to be construed as something else than the interpretations above, Applicant should explicitly recite what the limitations intends in the claim(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation “use of gene Imo1210 and gene xysn_1693 in the preparation of a multiplex PCR detection kit of Listeria monocytogenes serotype 4h”. Claim 1 lacks clarity as it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Applicant is reminded that a claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 
To obviate the rejection, applicant may amend the claims by providing the language, “A method of preparing a multiplex pcr detection kit comprising the step(s) of... “, which should be followed with any relevant methods steps, recited as positive, active process steps in accordance with the guidelines from Ex parte Erlich 3 USPQ 2d 1011.   
Claim 1 recites the limitations “gene Imo1210” and “gene xysn_1693”. These limitations lack clarity since it is not known which nucleotide sequence(s) (amongst SEQ ID NO:1, 2, 5, 8) is/are intended by the limitations. 
Claim 10 recites the limitations “gene Imo121 detection products” and “gene xysn_1693 detection products”. These limitations also lack clarity since neither the claims nor the specification provide what constitutes the instant detection products, only the intended use for the detection products. 
Based on the specification, page 4, para [0032], a detection product is used to detect Listeria monocytogenes serotype 4h. 
Further, based on the disclosure of the specification on page 2, para [0013] and [0015], it is not known whether the disclosed 211 bp detection nucleotide fragment consisting the nucleotide sequence SEQ ID NO: 5 and the disclosed 429 bp detection nucleotide fragment consisting the nucleotide sequence SEQ ID NO: 8, are what are intended by claim 10’s limitations of “gene Imo121 detection products” and “gene xysn_1693 detection products” respectively.
Claims 3-4 recite the limitation “with a nucleotide sequence shown in”. The limitation lacks clarity concerning whether the full length or a partial nucleotide sequence is meant by the limitation. It is suggested that conventional U.S. claim language such as “comprising” or “consisting of” be used in place of the phrase “with a nucleotide sequence shown in” of the limitation to maintain clarity of the scope of the claimed sequences.
Claim 10 recites the limitation “use of the multiplex PCR detection kit of Listeria monocytogenes serotype 4h”. Claim 10 lacks clarity as it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Applicant is reminded that a claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. To obviate the rejection, applicant may amend the claims by providing the language, “A method of preparing detection products comprising a step of... which should be followed with any relevant methods steps, recited as positive, active process steps in accordance with the guidelines from Ex parte Erlich 3 USPQ 2d 1011.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

The analysis
The eligibility of claims 2-6 are considered in light of the revised Patent Subject Matter Eligibility Guidance (revised June 2020), the Berkheimer Memo and M.P.E.P section 2103- 2106.07 (c).
	The eligibility analysis requires one to address the following questions: 
(i) Step 1 – Is the claim directed to one of the four statutory categories (i.e., process, machine, manufacture or composition of matter); 
(ii) Step 2A – Is the claim directed to a judicial exception (i.e., a natural phenomenon, law of nature or abstract idea); and 
(iii) Step 2B – does the claim recite additional elements that amount to significantly more than the judicial exception. 
In addition, Step 2A is a two-prong inquiry, with Prong One asking whether the claims recite a judicial exception (i.e., an abstract idea, natural phenomenon or law of nature) and Prong Two asking whether the claims recite additional elements that integrate the judicial exception into a practical application.

Step 1
Claims 2-6 are construed as being drawn to a kit comprising a Imo1210 detection primer and a gene xysn_1693 detection primer. Accordingly, claims 2-6 are directed to one of the four statutory categories (i.e. composition of matter/ product of nature). 

Step 2A
With respect to Step 2A, claims 2-6 are directed to a judicial exception since claims 2-6 encompass(es) nucleotide sequence(s) of Listeria monocytogenes (thereby, reading over naturally occurring Listeria monocytogenes sequence(s)).
MPEP 2106.04(b)(i) identifies isolated nucleic acids having no structural or functional differences from naturally occurring nucleic acids as an example of a patent-ineligible natural product.
In addition, as discussed in MPEP 2016.04(b)(II), “[P]roduct of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.” See Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244.
Claims 2-3 clearly recite a judicial exception since lmo1210 detection primer comprising the instant SEQ ID NO: 3 is 100% identical to and indistinguishable from nucleotides 1204582-1204562 of GenBank Accession No. CP007195, a naturally occurring sequence. 
Claims 2-3 clearly recite a judicial exception since lmo1210 detection primer comprising the instant SEQ ID NO: 4 is 100% identical to and indistinguishable from nucleotides 1204372-1204392 of GenBank Accession No. CP007195, a naturally occurring sequence. 

Claims 2 and 4 clearly recite a judicial exception since xysn_1693 detection primer comprising the instant SEQ ID NO: 6 is 100% identical to and indistinguishable from nucleotides 1714578-1714599 of GenBank Accession No. CP007583, a naturally occurring sequence. 
Claims 2 and 4 clearly recite a judicial exception since xysn_1693 detection primer comprising the instant SEQ ID NO: 7 is 100% identical to and indistinguishable from nucleotides 1715060-1714527 of GenBank Accession No. CP007583, a naturally occurring sequence. 

Furthermore, claims 2-6 also do not recite any additional elements that integrate the judicial exception into a practical application. Specifically regarding claim 5, claim 5 requires one or more of ddH2O, dNTP, PCR buffer, rTaq enzyme and DNA extraction reagent, instead of a composition comprising these elements. As recited, one or more of these recited elements are naturally occurring products so that these additional elements do not constitute elements that integrate the judicial exception into a practical application. Further regarding claim 6, which requires a positive and/or negative control, these are recited generically, that it can’t be determined whether or not these elements are naturally occurring and/or are additional elements that integrate the judicial exception into a practical application.

Step 2B
With respect to Step 2B, claims 2-6 do not recite any additional elements so that the claim amounts to significantly more than the judicial exception.
For example, claims 2-6 does not require kits/packages that comprise nucleotide sequence(s) that include a non-naturally occurring label or non-naturally occurring nucleotides, nor do the kit comprise elements(s) that are non-naturally occurring and/or composition(s) that have characteristics not possessed by naturally occurring products.

In view of the foregoing, claims 2-6 are rejected under 35 U.S.C. 101 for being directed to ineligible subject matter.

Conclusion
Claims 7-9 are allowable. Claims 1-6 and 10 are rejected as indicated above.
The closest prior art references are: 

GenBank teach a nucleotide sequence of Listeria monocytogenes serotype 1/2c str. 10-5026 having the Accession No. CP007195 (submitted Feb 2014).

GenBank teach a nucleotide sequence of Listeria monocytogenes strain XYSN having the Accession No. CP007583 (submitted April 2014).


Nho et al. (2015, Journal of applied microbiology, 119(3), pp.845-852: cited on the IDS). 
Nho et al. teach a multiplex PCR-based method for distinguishing Listeria monocytogenes serotype high-risk serotypes 1/2a and 1/2c in lineage I from low-risk serotypes 3a and 3c, the multiplex PCR methods provides primers specific for serotype 1/2c (LMOSLCC2372_0308) and serotype 3a (LMLG_0742).
While the instant gene lmo1210 detection forward primer comprises SEQ ID NO: 3 (is 100% identical to and indistinguishable from Genbank Accession No. CP007195 at nucleotides 1204582-1204562), Nho et al’s forward primer specific for serotype 1/2c (LMOSLCC2372_0308) is 100% identical to and indistinguishable from Genbank Accession No. CP007195 at nucleotides 325400-325380.

While the instant gene lmo1210 detection reverse primer comprises SEQ ID NO: 4 (is 100% identical to and indistinguishable from Genbank Accession No. CP007195 at nucleotides 1204372-1204392, Nho et al’s reverse primer specific for serotype 1/2c (LMOSLCC2372_0308) is 100% identical to and indistinguishable from Genbank Accession No. CP007195 at nucleotides 325101-325122.

Nho et al. do not teach any primers specific for gene xysn_1693 or any primers specific for the nucleotides of Genbank Accession No. CP007583.



Yin et al. (2019, Nature communications, 10(1), pp.1-16).
Yin et al. teach discovery of L monocytogenes serotype 4h, the 14th serotype of L. monocytogenes belonging to a hybrid sublineage of the major lineage II (HSL-II). 
L. monocytogenes serovar 4h strains are atypical because they fail to ferment rhamnose and cannot be recognized by commonly accepted PCR serotyping methods. 
L. monocytogenes serotype 4h isolates harbor pan-species virulence genes acquiring from truncated pathogenicity island 2 (LIPI-2) of Listeria ivanovii (L. ivanovii) and gene cluster associated with galactosylation of wall teichoic acid (WTA) from Lineage I serovar 4b strains, which leads to hypervirulent properties of the bacteria.
Yin et al teach a primer set in supplementary table S3.

Yin et al. do not teach primers for detecting gene lmo1210 and do not teach xysn_1693 detection primers comprising a forward primer comprising SEQ ID NO: 6 and a reverse primer comprising SEQ ID NO: 7, wherein SEQ ID NO: 6 is 100% identical to and indistinguishable from nucleotides 1714578-1714599 of Genbank Accession No. CP007583 and wherein SEQ ID NO: 7 is 100% identical to and indistinguishable from nucleotides 1715006-1714985 of Genbank Accession No. CP007583.


Feng et al. (2020, Frontiers in microbiology, 11, 1309, pp. 1-7). 
Feng et al. teach a multiplex PCR assay for rapid detection of new serotype 4h L. monocytogenes. 
The multiplex PCR method of Feng et al. provides primers specific for the target genes, LMxysn_1095 (GenBank Accession No. CP007583, segment 1113983-1115773), lmo1083, and smcL (Genbank Accession No. CP007583, segment 1245812-1246819) (abstract and pg, right col, section entitled “Target genes”).

Feng et al. do not teach primers for detecting gene lmo1210 or the instant gene lmo1210 detection forward primer comprising SEQ ID NO: 3 or the instant gene lmo1210 detection reverse primer comprising SEQ ID NO: 4.

Feng et al. teach primers specific for gene xysn_1693; or primers specific for a nucleotide region of Genbank Accession No. CP007583. The smcL forward primer of Table 1, pg 3 is 100% identical to and indistinguishable from nucleotides 1245890-1245911 of Genbank Accession No. CP007583 while smcL reverse primer of Table 1, pg 3 is 100% identical to and indistinguishable from nucleotides 1246778-1246757 of Genbank Accession No. CP007583.

Feng et al. do not teach xysn_1693 detection primers comprising a forward primer comprising SEQ ID NO: 6 and a reverse primer comprising SEQ ID NO: 7, wherein SEQ ID NO: 6 is 100% identical to and indistinguishable from nucleotides 1714578-1714599 of Genbank Accession No. CP007583 and wherein SEQ ID NO: 7 is 100% identical to and indistinguishable from nucleotides 1715006-1714985 of Genbank Accession No. CP007583.

None of the prior art teach or suggest a multiplex PCR method provides a PCR reaction system comprising PCR tubes, wherein each PCR tube comprises detection primers for detecting both lmo1210 gene and xysn_1693 gene. 
None of the prior art teach or suggest a composition comprising detection primers for gene lmo1210 and xysn_1693 gene, wherein lmo1210 detection primers comprise a forward primer comprising SEQ ID NO: 3 and a reverse primer comprising SEQ ID NO: 4 and wherein gene xysn_1693 detection primers comprise a forward primer comprising SEQ ID NO: 6 and a reverse primer comprising SEQ ID NO: 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637         

/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637